UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2345


TINIKA S. WARREN,

                    Plaintiff - Appellant,

             v.

BRAD TOLBERT, City of Greensboro, NC; TERRI JONES; MARK WAYMAN;
DONALD FOSTER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cv-01401-TDS-JLW)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tinika S. Warren, Appellant Pro Se. John Roseboro, OFFICE OF THE CITY
ATTORNEY, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tinika S. Warren appeals the district court’s order dismissing her civil action

challenging the City of Greensboro’s condemnation of property occupied by Warren. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Warren v. Tolbert, No. 1:16-cv-01401-TDS-JLW

(M.D.N.C. Nov. 17, 2017). We deny Warren’s motion requesting certain documents and

we dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2